Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-24, filed 09/15/2022, with respect to claims 50-68 have been fully considered and are persuasive.  The rejection of claims 50-68 has been withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2022, and 05/02/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-56, 66-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nedin (WO2004032314).

	As to independent claim 50, Nedin teaches a propulsion system comprising; a plurality of sources of magnetic fields (1, 2, 16, 18, 19) generating a plurality of magnetic fields (3, 4) for magnetic field interaction between said magnetic fields (3, 4), a first means (17) for motion to convey a rotor angular momentum and energy of motion at a predetermined angular velocity (24), a first rotor (6) as a source of a first magnetic field (4) mounted on said first means (17) for motion generate a moving magnetic field for magnetic interaction with a second magnetic field (3) , a stator (11) as a source of said second magnetic field (4) mounted adjacent to, angularly spaced and radially disposed at a predetermined distance from said first rotor (6), whereby said first means (17) for motion convey said first rotor (6) and said first magnetic field (4) a predetermined angular velocity (24) and energy of motion, so that said first magnetic field (4) in motion interact magnetically with said second magnetic field (4), and respectively, the motion of said first magnetic field (4) interacting magnetically with said second magnetic field (3) produce a magnetic field interaction that generate a propulsion force comprising a Lorentz force in the stator (11) and a gyroscopic force in the rotor (6) as shown in figures 2-4.  
  	As to claim 51/50, Nedin teaches wherein said means for motion is an electric motor (17) to convey angular momentum and rotational energy of motion to said first rotor (6) at said predetermined angular velocity (24) as shown in figures 2-4. 
 	As to claim 52/50, Nedin teaches wherein said first rotor (6) mounted on said first means (17) for motion generates first magnetic field (4) and first magnetic field with a permanent magnet (2) in order to interact magnetically with said second magnetic field (3) as shown in figures 2-4.  
As to claim 53/50, Nedin teaches wherein said first rotor (6) mounted on said first means (17) for motion generates said first magnetic field (4), an electromagnet (see page 5, line 15, “the magnets 1, 2 may be electromagnets or permanent magnet”) in order to interact magnetically with said second magnetic field (4) as shown in figures 2-4.  
As to claim 54/50, Nedin teaches wherein said stator (11) generates said stationary second magnetic field with a permanent magnet (see page 5, line 15, “the magnets 1, 2 may be electromagnets or permanent magnet”)  for magnetic interaction with said first magnetic field in motion (4) as shown in figures 2-4.
As to claim 55/50, Nedin teaches wherein said stator generates said second magnetic field (3) with an electromagnet (see page 5, line 15, “the magnets 1, 2 may be electromagnets or permanent magnet”)  for magnetic interaction with said first magnetic field (4) as shown in figures 2-4..  
As to claim 56/50, Nedin teaches wherein said first means (17) for motion and said stator (11) are mounted on a frame (5) for the propulsion of said frame (5) as shown in figures 2-4.  
As to independent claim 66, Nedin teaches a method of propulsion, comprising: providing a plurality of angularly disposed magnetic fields (3, 4) for magnetic field interactions between said magnetic fields (3, 4), Appn. Number 16/873,854(Tavarez)GAU 2834Amnt. C contd. Page 7 of 16 providing one of said plurality of magnetic fields (3, 4) as a stationary second magnetic field (3) for magnetic interaction with a magnetic field in motion, providing at least one said magnetic fields in motion (4) at a predetermined angular velocity (24) , with a predetermined angular momentum and a predetermined energy of motion for magnetic field interaction with said stationary second magnetic field (3), whereby the magnetic interaction between said magnetic field in motion with said second magnetic field (3) generates a propulsion force comprising a Lorentz force in the stator (11) and a gyroscopic force in the rotor (6) as shown in figures 2-4.  
As to claim 67/66, Nedin teaches wherein one of said plurality of magnetic fields (3, 4) is a first magnetic field (4) in motion to interact magnetically with said second stationary magnetic field (3) in close proximity to, adjacent to, angularly disposed, and radially spaced at a predetermined distance from said second magnetic field (3) as shown in figures 2-4.  
As to claim 68/66, Nedin teaches wherein one of said plurality of magnetic fields (3,4) is a third magnetic field in motion to interact magnetically with said stationary second magnetic field in close proximity to, adjacent to, angularly disposed, and radially spaced at a predetermined distance from said second magnetic field as shown in figure 5a, 5b

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johann (CH714405) in view of Nedin (WO2004032314).
As to independent claim 57, Johan teaches a propulsion system, comprising: a plurality of sources of magnetic fields (see figure 5a, 5b) generating a plurality of magnetic fields for magnetic interactions between said magnetic fields (see figure 5a, 5b), a stator (2) as a source of a stationary second magnetic field for magnetic field interaction with a plurality of magnetic fields in motion, a first means (3) for motion to convey a first rotor (1) a predetermined angular momentum and energy of motion at a predetermined angular velocity (see figure 5a,5b) said first rotor (1) as a source of magnetic field (4) mounted on said first means (3) for motion generate a first magnetic field (4) for magnetic interaction with said second magnetic field (3), a second means (3) for motion to convey a second rotor (1) a predetermined angular momentum and energy of motion at a predetermined angular velocity, said second rotor (1) as a source of magnetic field mounted on said second means (3) for motion generate a third magnetic field (see figure 5a, 5b) for magnetic interaction with said second magnetic field (see figure 5a, 5b), whereby said first magnetic field in motion at said predetermined angular velocity interact magnetically with said second magnetic field, and simultaneously, said third magnetic field (see figure 5a, 5b) also in motion interact magnetically with said second magnetic field (see figure 5a, 5b), so that said first magnetic field Appn. Number 16/873,854(Tavarez)GAU 2834Amnt. C contd. Page 5 of 16 in motion and said third magnetic field in motion interact magnetically with said second magnetic field as shown in figure 5a, 5b.
However Johan teaches the claimed limitation as discussed above except  generate a propulsion force comprising a Lorentz force in the stator and a gyroscopic force in the rotor.
Nedin teaches magnetic field and stationary magnetic field to generate Lorentz force in the stator (11) and a gyroscopic force in the rotor (6) as shown in figures 3, 4, for the advantageous benefit of improving system and method which utilize magnets and magnetic forces to propel a body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann by using generate a propulsion force comprising a Lorentz force in the stator and a gyroscopic force in the rotor, as taught by Nedin, to improve system and method which utilize magnets and magnetic forces to propel a body.
As to claim 58/57, Johann teaches wherein said first means (3) for motion is an electric motor (actuator) to convey said first rotor and said first magnetic field a predetermined angular momentum and energy of motion as shown in figure 5a.  
As to claim 59/57, Johann teaches wherein said second means (3) for motion is an electric motor (actuator) to convey said second rotor (1) and said third magnetic field a predetermined angular momentum and energy of motion as shown in figure 5a.  
As to claim 60/57, Johann in view of Nedin teaches the claimed limitation as discussed above except wherein said stator generates said second magnetic field with a permanent magnet.  
However Nedin teaches wherein said stator (11) generates said second magnetic field with a permanent magnet  as shown in figures 3, 4, for the advantageous benefit of improving system and method which utilize magnets and magnetic forces to propel a body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann in view of Nedinby using said stator generates said second magnetic field with a permanent magnet, as taught by Nedin, to improve system and method which utilize magnets and magnetic forces to propel a body.
As to claim 61/57, Johann in view of Nedin teaches the claimed limitation as discussed above except wherein said stator generates said second magnetic field with an electromagnet.  
However Nedin teaches wherein said stator (11) generates said second magnetic field with an electromagnet (see page 5, line 15, “the magnets 1, 2 may be electromagnets or permanent magnet”)  as shown in figures 3, 4, for the advantageous benefit of improving system and method which utilize magnets and magnetic forces to propel a body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann in view of Nedinby using said stator generates said second magnetic field with an electromagnet, as taught by Nedin, to improve system and method which utilize magnets and magnetic forces to propel a body.
As to claim 62/57, Johann teaches wherein said first rotor (1) mounted on said first means (3) for motion generates said first magnetic field with a permanent magnet to interact magnetically with said second magnetic field as shown in figure 5a.  
As to claim 63/57, Johann wherein said first rotor (1) mounted on said first means (3) for motion generates said first magnetic field, Johann teaches the claimed limitation as discussed above except an electromagnet in order to interact magnetically with said second magnetic field.  
As to claim 64/57, Johann teaches wherein said second rotor (1) mounted on said second means (3) for motion generates said third magnetic field with a permanent magnet to interact magnetically with said second magnetic field as shown in figure 5a.  
As to claim 65/57, Johann teaches wherein said second rotor (1) mounted on said second means(3) for motion generates said third magnetic field as shown in figure 5a, but Johann in view of Nedin teaches the claimed limitation as discussed above except electromagnet to interact magnetically with said second magnetic field.  
Nedin teaches electromagnet (see page 5, line 15, “the magnets 1, 2 may be electromagnets or permanent magnet”)  to interact magnetically with said second magnetic field as shown in figures 2-4, for the advantageous benefit of improving system and method which utilize magnets and magnetic forces to propel a body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Johann in view of Nedinby using electromagnet to interact magnetically with said second magnetic field, as taught by Nedin, to improve system and method which utilize magnets and magnetic forces to propel a body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	 December 1, 2022